UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 24, 2016 NUKKLEUS INC. (Exact name of registrant as specified in its charter) Delaware 333-192647 38-3912845 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 525 Washington Blvd. Jersey City, New Jersey07310 (Address of principal executive offices) (zip code) 212-720-7200 (Registrant's telephone number, including area code) Copies to: Stephen M. Fleming, Esq. Fleming PLLC 49 Front Street, Suite 206 Rockville Centre, New York 11570 Phone: (516) 833-5034 Fax: (516) 977-1209 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Form 8-K and other reports filed by Nukkleus Inc., a Delaware corporation, from time to time with the Securities and Exchange Commission (collectively the "Filings") contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, the Company's management as well as estimates and assumptions made by the Company's management. When used in the filings the words "anticipate", "believe", "estimate", "expect", "future", "intend", "plan" or the negative of these terms and similar expressions as they relate to the Company’s or Company’s management identify forward looking statements. Such statements reflect the current view of the Company with respect to future events and are subject to risks, uncertainties, assumptions and other factors (including the risks contained in the section of this report entitled "Risk Factors") relating to the Company’s industry, the Company’s operations and results of operations and any businesses that may be acquired by the Company. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Although the Company’s management believes that the expectations reflected in the forward looking statements are reasonable, the Company cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, the Company does not intend to update any of the forward-looking statements to conform these statements to actual results. The following discussion should be read in conjunction with the Company's financial statements and the related notes filed with this Form 8-K.In this Form 8-K, references to "we", "our", "us", the "Company", or "Nukkleus" refer to Nukkleus Inc., a Delaware corporation. Item 1.01 Entry into a Material Definitive Agreement. Item 2.01Completion of Acquisition or Disposition of Assets. On May 24, 2016, Nukkleus, its majority shareholder (the “Majority Shareholder”), and its wholly-owned subsidiary, Nukkleus Limited, a Bermuda limited company (the “Subsidiary”), entered into an Asset Purchase Agreement(the “Asset Purchase Agreement”) with Currency Mountain Holdings Bermuda, Limited, a Bermuda limited company (“Currency Mountain”), pursuant to which Nukkleus purchased from Currency Mountain certain intellectual property, hardware, software and other assets (collectively, the "Assets") in consideration of 48,400,000 shares of common stock of Nukkleus.The Asset Purchase Agreement closed on May 24, 2016 (the “Closing”). As a result of such acquisition, our operations our now focused on the operation of a foreign exchange trading business utilizing the Assets acquired from Currency Mountain. On May 24, 2016, Emil Assentato was appointed by the Company to serve as the Chief Executive Officer, President, Secretary and Treasurer as well as Chairman of the Board of Directors of the Company.Mr. Assentato also serves as Chairman of the Subsidiary.Peter Maddocks resigned as an executive officer and director on May 24, 2016. Overview On May 24, 2016, the Company acquired the Assets from Currency Mountain pursuant to that certain Asset Purchase Agreement.We are presently in the development stage and plan to utilize the Assets in order to develop an online foreign currency market tradingplatform. We are a financial technology company which is focused on providing software and technology solutions for the worldwide retail foreign exchange (“FX”) trading industry.Nukkleus primarily today provides its software, technology, customer sales and marketing and risk management technology hardware and software solutions package to FXDD Trading Limited (”FXDD Bermuda”).Emil Assentato, who is a director, executive officer and shareholder of the Company is also a director, executive officer and majority shareholder of Max Q Investments LLC (“Max Q”).Max Q is the sole shareholder of Currency Mountain, which in turn is the sole shareholder of FXDD Bermuda, the Company’s primary customer.. The FXDD brand (e.g., see FXDD.com ) is the brand utilized in the retail forex trading industry by FXDD Bermuda. The General Services Agreement entered with FXDD Bermuda provides that FXDD Bermuda will pay the Subsidiary 2% of the customer assets per annum, 20% of revenue per month, $300,000 sale force fixed fee and $650,000 support personnel fixed fee which in no event may be less than $2,000,000 per month for the initial 36 months of the agreement in consideration of providing personnel operational and technical support, marketing, accounting, risk monitoring, documentation processing and customer care and support.The parties may terminate this agreement at anytime provided that Nukkleus Limited must provide 90 days written notice.In addition, in order to appropriately service FXDD Bermuda, the Subsidiary entered aGeneral Services Agreement with FXDirectDealer LLC (“FXDIRECT”), whichprovides that the Subsidiary will pay FXDIRECT $1,975,000 per month in consideration of providing personnel engaged in operational and technical support, marketing, sales support, accounting, risk monitoring, documentation processing and customer care and support.FXDIRECT may terminate this agreement upon providing 90 days written notice.Currency Mountain Holdings LLC is the sole shareholder of FXDIRECT.Max Q is the majority shareholder of Currency Mountain Holdings LLC. As part of the Assets acquired, Nukkleus acquired ownership of FOREXWARE, the primary software suite and technology solution which powers the FXDD brand globally today.Nukkleus also has ownership of the FOREXWARE brand name.Nukkleus has also acquired ownership of the customer interface and other software trading solutions being used by FXDD.com.By virtue of its relationship with FXDD Bermuda and FXDIRECT, Nukkleus provides turnkey software and technology solutions for FXDD.comNukkleus offers the customers of FXDD 24 hour, five days a week direct access to the global over the counter (“OTC”) FX market, which is a decentralized market in which participants trade directly with one another, rather than through a central exchange. 2 In an FX trade, participants effectively buy one currency and simultaneously sell another currency, with the two currencies that make up the trade being referred to as a “currency pair.” The Nukkleus software and technology solutions enables FXDD to present its customers with price quotations on over the counter tradeable instruments, including over the counter currency pairs, and also provide our customers the ability to trade FX derivative contracts on currency pairs through a product referred to as Contracts for Difference (“CFD”). The Nukkleus software solutions also offer other CFD products, including CFDs on metals, such as gold, and on futures linked to other products. The Market Opportunity The FX market is a global, decentralized market for the trading of currencies. FX trading involves the simultaneous buying and selling of a currency pair for the purposes of hedging currency risk or to generate a profit. The FX market, once limited to large financial institutions, has expanded and matured over the past decade, and now captures a wide range of participants, including central banks, commercial banks, non bank corporations, hedge funds, brokers and individual investors / traders. The market’s expansion has helped lead to a significant increase in trading activity.In addition to the increase in the breadth of market participants, key factors driving higher trading volumes include the adoption of electronic and high frequency trading, tighter trading spreads, rising volatility among currencies and enhanced access to FX trading markets – primarily through online brokers, such as FXDD – for retail investors. FX trading, initially utilized primarily for hedging purposes has evolved as investor sophistication levels have risen, trading costs have fallen, and as currencies have become increasingly viewed as a viable investment asset class. FX’s low, ( or even negative) correlation among certain other portfolio assets, namely equities and fixed income, may help investors reduce overall portfolio volatility. As such, we believe that currencies are often viewed as an important portfolio diversification tool. Fueled by the growing adoption of the internet, the retail segment of the FX market began to emerge in the late 1990s. Developing online brokerage firms provided individual investors with direct access to the global FX markets. Prior to the development of these trading platforms, individual retail investors were effectively locked outof the FX market as minimum trade sizes were typically too high for individual retail investors. Online FX brokers lowered the minimum volume barriers and transactions costs for retail trading, allowing individuals to establish trading accounts with much lower initial deposits. We believe the retail FX segment now represents the fastest growing portion of the overall FX market. We believe this growth will be driven by a handful of key market trends, including: ● Increased investor demand for exposure to currencies ● Increasing internet adoption across the glove ● Growing engagement of the“offline” market ● Development of emerging markets and the emergence of an affluent middle class ● Increasing regulation resulting in greater confidence. Participants in the retail FX market are geographically dispersed. Retail FX brokers, such as FXDD are seeking to expand their presence in projected high growth regional areas, such as Asia and the Middle East Systems and Services Nukkleus provides its services to FXDD Bermuda in the following service categories: Category One:Introducing Broker Dealer Network and the Introducing Broker Interface Category Two:Chinese and Middle East customer desk support Category Three:Bridging software to the Meta Trader (MT4 and MT 5) platforms Category Four:Forex Market Liquidity Access Category Five:Turnkey risk management support software and Risk Management Team Category Six:Front End Software Retail Trading Platforms and Customer Application Systems Category Seven:Back Office Systems management 3 Category One:Introducing Broker Dealer Network Nukkleus, by arrangement pursuant to our services agreement with FXDD Bermuda and FXDIRECT,provides to the clients FXDD Bermuda an introducing broker (IB) network spread across China, Japan and the Middle East. Our approach to the retail FX market is to focus on the development of relationships with independent local referring brokers who provide a recurring source of new customers. These referring brokers do not have an exclusive relationship with us, but are offered a competitive commission structure to deliver new customers to us. Our account managers primarily focus on building relationships with referring brokers, and master referring brokers (who refer other referring brokers to us), as well as with customers referred to us by referring brokers and acquired by us directly. We believe this approach, in contrast to retail FX brokers that focus solely or primarily on acquiring accounts through online marketing campaigns, has allowed us, to provide services to FXDD Bermuda which allows those entities to achieve strong levels of net trading income,and accounts, as well as lower up front customer acquisition costs and greater customer satisfaction. Referring brokers are typically either individuals who are current or former FX traders or individuals or companies active in the area of FX trading and education and investment services advisory business. The Introducing Broker (IB) Interface: The Introducing Broker (“IB”) interface empowers our partners to view real time account data such as payouts, customer activity and reports. Category Two:Asia, including Chineseand Middle East Customer Desk Support Nukkleus, by arrangement pursuant to our services agreement provides to FXDD Bermuda customer desk support in multiple languages.A key element of the business strategy is the large, multi lingual and multi ethnic team of account managers at the headquarters in Jersey City, New Jersey, as well as in certain other locations such as Malta, Jakarta, Indonesia and Tokyo, Japan.We obtained the services of account managers by virtue of our services agreement with FXDirectDealer, LLC. Account managers are compensated to a significant degree based on their performance, measured by net deposits inflows, new accounts funded and trading volume generated by customers. We believe that this compensation structure motivates our account managers and leads to more active communication with our referring brokers and customers, an improved customer trading experience, improved referring broker and customer retention and increased deposits as well as a more variable Category Three: Bridging Software to the Meta Trader ( MT4 and MT5) platforms Meta Trader 4 Bridge:The MT4 Bridge is a middleware product that connects the Meta Trader server with the XW Trading System. The Bridge passes both market data (i.e. quotes) and trading data (i.e. trade executions) between MT4 and the XW servers. By seamlessly integrating the two, the Bridge allows for real time trade execution, reduced slippage, and access to liquidity through the XW Liquidity Matrix. Category Four: Forex Market Liquidity Access XWare Liquidity Matrix:Dealers need access to as much liquidity as possible. Forexware’s liquidity aggregation technology supports API from most of the world’s largest liquidity providers, including banks, hedge funds and electronic communication networks ( ECN). Our aggregation technology integrates seamlessly with customers existing infrastructure, providing the power to optimize trading processes, manage accounts and revealingthe most relevant information to make effective trading decisions. The XWare Liquidity Bridge: With the Xware liquidity bridge, brokers can automatically submit trade requests to the liquidity provider of choice and receive confirmation prior to sending an accept or reject message to the brokers client. The XWare Liquidity Bridge was developed to improve liquidity processes, risk and availability by providing a direct line of communication to vital backend processes. Brokers can create unique price streams from aggregated liquidity with sophisticated control over liquidity sources, pricing models, execution models and risk management. X Ware Live Rate Feed:The X Ware Live Rate Feed provides customers with streaming liquidity and prices in real time that integrate seamlesslywith existing trading platforms. The Quote Aggregator identifies outliers and bad ticks to ensure our clients capture accurate and reliable pricing to protect you from price fluctuations and anomalies that frequently occur with Liquidity Providers. Category Five: Turnkey Risk Management Support Software, and Risk Management Team. Nukkleus, by arrangement pursuant to our services agreement with FXDD Bermuda fields a risk management team of seasoned professionals who constantly monitor liquidity flows and manage the hedging of transactions on a 24 / 7 basis, with three eight hour shifts. This service is provided both to the FXDD Bermuda clients, as well as to third party clients who request this service. XWare Risk Monitor:The Xware Risk manageris an essential component of the Forexware’s turnkey Xware suite, offered to new brokers entering the market, or existing brokers looking to replace their existing systems. Our management is of the belief that the Risk Manager software suiteis the most vigorous and advanced risk management system available in the market today providing customers the power to customize risk management settings at their fingertips. Category Six: Front End Software Retail Trading Platforms and Customer Application Systems X Ware Trader is a proprietary platform for retail and institutional traders. It offers fully customizable layouts including colors, layout manager and undocking of windows. Advanced charting, 1 click trading, and automated execution for Algo Traders are all embedded in a modern interface Swordfish Trader:Swordfish Trader is a proprietary platform for retail and institutional traders. It offers fully customizable layouts including colors, layout manager, and undocking of windows. Advanced charting, 1- click trading, and automated execution for Algo Traders are all embedded in a modern interface. Swordfish further offers risk management monitors unique from other trading platforms. Nukkleus has also acquired the right to apply for a US federal copyright in relation to Swordfish Trader. 4 Category Seven: Back Office Systems Management: XWare Apptracker: Xware Apptracker is a data workflow system designed to automate and manage new customer applications and account information in a centralized location. Xware App Tracker provides customers easy to use tools that save time, organize and track customer application information and manage new customer contract details for fast and efficient review and approval. Reporting System: This complex and proprietary application generates customized reports, with numerous data queries pre loaded to run in addition to those a client to choose to customize. It is designed to pull any number of named, defined data fields from both local databases and those from third party run databases, such as Oracle Financials. Information About FXDD Today, the primary client of Nukkleus, which we expect to account for a significant portion of monthly and annual projected revenue for the Company, is FXDD Bermuda.FXDIRECT and FXDD Bermuda have entered into a services agreement with Nukkleus Limited, to obtain front end customer facing software, back end management and accounting software, and operational expertise in call center and sales management, introducing broker networks, and customer and technical software support. FXDD Bermuda today serves customers in two primary regions, China and the Middle East. China: ●
